Exhibit 10.1

 



AGREEMENT TO EXTEND AND INCREASE FIRST LINE OF CREDIT LOAN AGREEMENT AND
PROMISSORY NOTE, TO CANCEL STOCK PURCHASE AGREEMENT, AND TO GRANT OPTION IN VN
TECH AGREEMENT

 

This Agreement (“Extension Agreement”) is entered into by and between VelaTel
Global Communications, Inc. (formerly known as China Tel Group, Inc.), a Nevada
corporation (“VelaTel”), and Isaac Organization, Inc., a Canadian corporation
organized under the laws of Ontario (“Isaac”), or its assigns, as of February
23, 2012 (“Effective Date”). VelaTel and Isaac are each sometimes referred to
individually in this Agreement as a “Party” and together as “Parties.”

RECITALS

A.                  The Parties originally entered into a stock purchase
agreement on February 9, 2010. The terms of that stock purchase agreement have
been amended several times, most recently as of May 10, 2011 (collectively
“SPA”). Each Party acknowledges the other Party has fully performed all its
obligations under the SPA except those not heretofore due or triggered. The
Parties now mutually desire to cancel and terminate all of their respective
executor obligations under the SPA.

B.                  Effective July 1, 2011, the Parties entered into that
certain First Line of Credit Loan Agreement and Promissory Note (“First Note”)
in the principal amount of up to $5,000,000. The First Note became due and
payable on December 31, 2011 (“Due Date”). The Parties now mutually desire to
extend the Due Date for the First Note and increase the credit limit under the
First Note to reflect the total amount actually borrowed, namely $6,385,000.00
actually disbursed, plus 5% Holdback fees totaling $336,052.63, for a total
principal balance of $6,721,052.63. Interest in the amount of $332,793.99 has
accrued on the principal balance, for a total amount due as of February 23, 2012
of $7,053,846.62 (“Pre-Extension Total Amount Due”).

C.                  The Parties are entering into a Second Line of Credit Loan
Agreement and Promissory Note (“Second Note”) separate from this Extension
Agreement.

D.                  The Parties intend that the debt financing represented by
the First Note and the Second Note will replace the equity financing represented
by the unfunded portion of SPA.

E.                   As part of this Extension Agreement, VelaTel is granting
Isaac an option to purchase up to 51% of the total equity pursuant to the
Subscription and Shareholder Agreement between VelaTel and Shenzhen VN
Technologies Co., Ltd. dated April 1, 2011 (“VN Tech Agreement”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties to this Extension Agreement agree
as follows:

AGREEMENT

1.                   INCREASED BALANCE OF FIRST NOTE. The principal balance of
the First Note is hereby increased to $7,425,101.71 (“Increased Principal
Balance”), representing the Pre-Extension Total Amount Due plus an additional
Holdback of $371,259.05, representing 5% of the Pre-Extension Total Amount Due.
Interest shall accrue on the Increased Principal Balance at the rate of 10% per
annum.

2.                   EXTENSION OF FIRST NOTE DUE DATE. The First Note Due Date
is hereby extended until June 30, 2012. Isaac waives any Default based on
VelaTel’s failure to repay the First Note in full on or before the Due Date.

 

1

 



3.                   RIGHT TO CONVERT. The Parties agree to add a conversion
feature granting Isaac an option to at any time convert all or any portion of
the balance of principal and interest due under the First Note to shares of
VelaTel’s Series A common stock (“Shares”) to Isaac or any of its assigns. The
details of the conversion feature will be agreed to between the Parties when
VelaTel has additional authorized Shares available for issuance.

4.                   ASSIGNMENT. Isaac shall have the right to assign its rights
under this Second Note in whole or in part.

5.                   INCORPORATION BY REFERENCE. Except as amended, all terms of
the First Note remain in full force and effect.

6.                   CANCELLATION OF SPA. VelaTel and Isaac do each hereby
acknowledge cancellation and termination of all obligations of the other Party
under the SPA except those already performed prior to the Effective Date of this
Extension Agreement.

7.                   OPTION GRANT IN VN TECH AGREEMENT. Under the VN Tech
Agreement, VelaTel is to acquire a 51% interest in a joint venture to distribute
hydrogen fuel cell technology. VelaTel hereby grants Isaac an option to acquire
VelaTel’s 51% joint venture interest at a price to be determined based on
Isaac’s due diligence and a mutually agreed valuation of the value of the
venture. If Isaac exercises its option to acquire VelaTel’s 51% interest, the
agreed value of that interest shall be treated as an offset to the amount
otherwise due under this First Note.

 

VELATEL GLOBAL COMMUNICATIONS INC.   ISAAC ORGANIZATION, INC.

By: /s/ George Alverez______________________

George Alvarez, its Chief Executive Officer

 

By: /s/ Antonios Isaac____________________________

Antonios Isaac, its Chief Executive Officer 



12526 High Bluff Drive, Suite 155

San Diego, CA 92130, USA

Facsimile: 760.230.7042

Email: galvarez@velatel.com

 

105 Schneider Road

Ottawa, Ontario K2K 1Y3, CANADA

Facsimile: 613.254.8912

Email: tony@isaac.com

 

 



2

